Bicentenario de la Independencia Nacional: 1811 - 20441

PODER LEGISLATIVO

LEY N* 3.549

QUE APRUEBA EL CONTRATO DE CONCESIÓN, SUSCRITO ENTRE EL GOBIERNO DE
LA REPÚBLICA DEL PARAGUAY Y LA EMPRESA CRESCENT GLOBAL OIL —
PARAGUAY S.A. PARA LA PROSPECCIÓN, EXPLORACIÓN Y POSTERIOR
EXPLOTACIÓN DE HIDROCARBUROS, LOCALIZADA EN LA REGIÓN OCCIDENTAL
DE LA REPÚBLICA, DENOMINADA COMO BLOQUE PIRITY.

EL CONGRESO DE LA NACION PARAGUAYA SANCIONA CON FUERZA DE
LEY

Artículo 1%.- Apruébase el “Contrato de Concesión, suscrito entre el Gobierno de la
República del Paraguay y la empresa CRESCENT GLOBAL OIL — PARAGUAY S.A., para la
Prospección, Exploración y posterior Explotación de Hidrocarburos, en un área localizada en la
Región Occidental de la República, denominada como Bloque Pirity”, firmado el 3 de abril de 2007,
en la ciudad de Asunción, República del Paraguay, cuyo texto es el siguiente:

“CONTRATO DE CONCESIÓN

Entre el GOBIERNO de la República del Paraguay, en adelante "EL ESTADO", representado por
Su Excelencia el Señor Ministro de Obras Públicas y Comunicaciones, Ing. PANFILO BENITEZ
ESTIGARRIBIA y por Su Excelencia el Señor Ministro de Hacienda, DON ERNST BERGEN,
debidamente autorizados por Decreto del Poder Ejecutivo N* 10.016/07 de fecha 2 de marzo de
2007, por una parte; y por la otra, la EMPRESA CRESCENT GLOBAL OIL — PARAGUAY S.A.,
con domicilio en Juan de Salazar 657 Asunción - Paraguay, en adelante "EL CONCESIONARIO",
representada en este acto por el SEÑOR RICHARD F. GONZÁLEZ, en su calidad de
Representante de la citada Empresa, conforme lo autorizan los documentos debidamente
legalizados y autenticados que adjuntos, forman parte de este Contrato, convienen en celebrar el
presente CONTRATO DE CONCESIÓN, sujeto a la consideración y aprobación legislativa
conforme mandato constitucional, que tiene por objeto establecer las condiciones para la
Prospección, Exploración y posterior Explotación de Hidrocarburos en el área cuya descripción,
Ubicación y delimitación se establecen en el presente contrato.

CLÁUSULA PRIMERA: Concesión. El ESTADO otorga a EL CONCESIONARIO:

a) La Concesión para las actividades de Prospección, Exploración y Explotación de
Hidrocarburos en la República del Paraguay, a ser desarrollado en un área cuyas
delimitaciones se detallan en el inciso c) de esta Cláusula Primera.

b) La Concesión se regirá y desarrollará de acuerdo a la Ley N? 779/95 de Hidrocarburos, su
Reglamentación aprobada por Decreto N” 6.597/05, la Ley N” 3119/06, y bajo las
condiciones particulares que se expresan en este Contrato.

Cc) Las áreas de Concesión seleccionadas para la Etapa de Prospección, se ubican y delimitan
con las siguientes coordenadas geográficas; donde el Concesionario seleccionará los lotes
de Exploración y de Explotación de su interés, y puestos a consideración del M.O.P.C.
Hoja N* 2/6

LEY N? 3.549

1 - BLOQUE PIRITY

Coordenadas Latitud Longitud
A 22* 20"31,2”" 62% 33"25,2”
B 22% 20" 31,2” 59 36"21,6”
Cc 22% 42"10,8”* 59 36"21,6”
D 22* 42"10,8”" 59% 48'07,2”
E 23” 03'50,4”" 59% 48'07,2”
F 23” 03'50,4”" 60 22'48”
G 23" 1442" 60 22'48”
H 23" 1442" 60% 57"25,2”
l 23 2530” 60% 57"25,2”
y 23 2530” Rio Pilcomayo
K 23” 19"22,8”" Rio Pilcomayo
L 23” 19"22,8”" 61% 1424”
M 23" 1344,4” 61% 1424”
N 23" 1344,4” 60% 45'07,2”
O 22% 51'43,2” 60% 45'07,2”
P 22% 5143,2” 61% 20"34,8”
Q 22 46 44.4” 61% 20"34,8”
R 22" 46'51.6" 61% 32"20.4”
Ss 22 2512” 61% 32"34,8”
T 22% 2519.2” 61% 50'02,4”
UÚ 22* 30"43.2”" 61% 49'58,8”
v 22” 30'46.8”" 62% 15"39,6”

Superficie de 1.620.000 (un millón seiscientas veinte mil) Hectáreas.

d) Al término de la Etapa de Prospección de un (1) año, el Concesionario deberá tener
totalmente seleccionados los lotes exploratorios.

CLÁUSULA SEGUNDA: Etapa de Prospección
2.1 Fecha de inicio

El periodo de Prospección se inició el 28 de septiembre de 2.006, según Resolución N* 667/06 del
Ministerio de Obras Públicas y Comunicaciones que forma parte de este Contrato.

2.2 Garantía

EL CONCESIONARIO dará cumplimiento a la garantía establecida en el Artículo 11? de la Ley
N? 779/95.

2.3 Plan de Actividades

Durante esta etapa de Prospección, serán realizadas las actividades mínimas comprometidas por
el Concesionario, cuyo detalle se describe a continuación.
El incumplimiento de alguno de ellos será motivo de rescisión del Contrato por parte del Estado,
conforme a lo dispuesto en el Art. 62 de la Ley N* 779/95.
Hoja N* 3/6

LEY N? 3.549

Adquisición de copias digitales de todos los datos técnicos relevantes, y adicionales a los
entregados por el MOPC.

Reprocesamiento e interpretación de toda la información sísmica 2D existentes y de los
perfiles eléctricos de perforaciones exploratorios existentes.

Preparación y aprobación del estudio de evaluación de impacto ambiental exigidos por la
Ley 294/93, y su Decreto Reglamentario 14.281/96.

Trabajos de campo para la determinación de características geofísicas, geológicas,
geodésicas, topográficas, y en especial gravi métricas y magneto métricas, como también
de microbiología o geoquímica, si así lo amerite, y que ayuden a identificar el potencial de
hidrocarburos en la zona en forma regional y detallada.

Toda exigencia establecida en la Ley 779/95 y su Reglamentación aprobada por Decreto

del Poder Ejecutivo N* 6.597/05, para la Etapa de prospección.

CLÁUSULA TERCERA: Etapa de Exploración

3.1 Plazo de iniciación de los trabajos

De acuerdo a lo previsto en el Artículo 14% de la Ley N* 779/95.

3.2 Plan de Actividades

De ingresar a la etapa de Exploración serán realizadas las actividades mínimas según el detalle y
cronograma de actividades que se describe a continuación.
El incumplimiento de alguno de ellos será motivo de rescisión del Contrato por parte del Estado,
conforme a lo dispuesto en el Artículo 27% y 62% de la Ley N* 779/95.

a) Actividades mínimas:

Elaboración, procesamiento e interpretación en 2D y/o 3D de no menos de 100
kilómetros de nuevas líneas sísmicas requeridas; antes de las perforaciones
exploratorias,

Perforación de no menos de 15.000 metros lineales en pozos exploratorios terminados,
muestras testigos, evaluación, prueba de producción de los pozos de exploración, y
todo lo necesario según Normas Técnicas Internacionales. En caso de optar por la
prórroga de dos años adicionales, el CONCESIONARIO deberá perforar un (1) pozo
adicional de 5.000 metros por cada año, de conformidad con el Artículo 14% de la Ley
779/95, y su Decreto Reglamentario N* 6.597/05.

Todo tipo de trabajo de campo que el Concesionario considere necesario realizar, a fin
de mejorar la información e investigación relacionada a los trabajos de exploración a ser

ejecutados.

CRONOGRAMA DE ACTIVIDADES

ITEM AÑO 1 |AÑO 2] AÑO 3 AÑO 4 AÑO 5
ETAPA PROSPECCION EXPLORACION
E.1.A. (Estudio de Impacto Ambiental). >
Líneas Sísmicas (mínimo 100 Km.). »
Perforación de Pozos Exploratorios.
———>

(mínimo 15.00 metros).

Hoja N* 4/6

LEY N? 3.549

Las actividades de Prospección y Exploración comprometidas por EL CONCESIONARIO, estarán
acompañadas y fiscalizadas por técnicos en Hidrocarburos del Ministerio de Obras Publicas y
Comunicaciones. EL CONCESIONARIO brindará todo el apoyo necesario para la supervisión y
control de los trabajos comprometidos, de acuerdo a lo establecido en la Ley 779/95 de
Hidrocarburos y su Reglamentación aprobada por Decreto N* 6.597/05.

3.3 Canon y Garantías.

EL CONCESIONARIO deberá realizar el depósito equivalente a 0,10 U$S por hectáreas sobre el
área de exploración seleccionado en la cuenta especial N* 094 del Ministerio de Obras Públicas y
Comunicaciones abierta en el Banco Central del Paraguay en concepto de Canon, según lo
previsto en el Art. 18 b) de la Ley 779/95, en un plazo improrrogable de 30 días hábiles, a partir de
la selección de sus lotes exploratorios o de haber ingresado a la etapa de Exploración.

EL CONCESIONARIO igualmente dará cumplimiento a las garantías establecidas en los Artículos
11? y 18" de la Ley N* 779/95.

CLÁUSULA CUARTA: Supervisión y Control

4.1 Provisión de Equipos para Supervisión y Control
Según lo establecido en la Ley 779/95 y su Reglamentación aprobada por Decreto N* 6.597/05.

Además de lo previsto en el Artículo 46% y 47% del Decreto Reglamentario N* 6.597/05; una
Cámara digital Sony Cyber — shot DSC — H1 con objetivo 12X, estabilizador óptico de imágenes
Super SteadyShot, resolución de 5,1 Megapixeles, y pantalla LCD de 2,5 pulgadas. Hardware tipo
Sun Blade 2500 Workstation con capacidad para correr software tipo Landmark o similar.

4.2 Software para la etapa de Exploración.

Software con su correspondiente licencia a nombre del MOPC, tipo Landmark con las siguientes
características indicativas:
a) Geo Probe 3D multi volume interpretation and visualization solution.
b) Promagic Server- Link between ProMac 3D an Geo Probe.
Cc) Autoimager for sisimic image of structural complexity.-
d) Deph Team Express / Extreme velocity modeling and depth conversion for interpreters.-
e) GMI Imager — Interactive software for analyzing wellbore image data.-
f) PetroWork Asset — Basic petrophysical capabilities for log interpretation, earth modeling and
reservoir description.-
g) ProMax 3DPSDM. Practical 3D pre-stack depth imaging.-
h) Sierra Family — Comprehensive toolbox for velocity modeling and depth conversion.-
Los software descriptos en los puntos anteriores podrán ser reemplazados por software de
otra marca comercial de igual calidad que cumple la misma función, previa aprobación de la
Autoridad de Aplicación.-
El Concesionario organizará y financiará la capacitación y entrenamiento con prácticas guiadas
para cada uno de los programas tipo LANDMARK.-
Asimismo, se capacitará al personal de la autoridad de aplicación en los siguientes temas:
a) Interpretación de Perfiles (básico y avanzado).-
b) Caracterización de reservorios.-
c) Interpretación estructural.-
d) Interpretación y utilización de instrumental para mediciones de fluidos.-
e) Aspectos Ambientales relacionado con la industria petrolera.-
f) Aspectos Legales relacionados con los recursos naturales.-
Hoja N* 5/6

LEY N? 3.549

4.3 Fecha de entrega

La entrega de los equipos al MOPC, deberá efectuarse dentro de los (120) ciento veinte días de
la aprobación del ingreso a la etapa de Exploración.

4.4 Costos
Los gastos a realizarse según la Cláusula tercera serán incorporados y reconocidos como
gastos operativos o de producción de la Empresa Concesionaria, en la Etapa de Explotación, o

como fondo perdido del Proyecto en caso que el Concesionario no prospere a esta etapa.

El incumplimiento de cualquiera de ellas, será calificado según el Artículo 62" inc. c) de la Ley
779/95.

CLÁUSULA QUINTA: Etapa de Explotación.

Se regirá de acuerdo a lo previsto en la Ley 779/95, y su Reglamentación aprobada por Decreto N*
6.597/05 y a la Ley N* 3119/06.

CLÁUSULA SEXTA: Multas

Se regirá de acuerdo a lo previsto en la Ley 779/95, y a su Reglamentación aprobada por Decreto
N* 6.597/05.

En casos de reiteración de los acontecimientos que hayan dado lugar a las multas previstas en la
Ley 779/95 y su Reglamentación aprobada por Decreto N* 6.597/05, implicará la rescisión del
presente contrato previa aplicación de la garantía de fiel cumplimiento a favor del Estado.

CLÁUSULA SÉPTIMA: Tributos

El CONCESIONARIO y los SUBCONTRATISTAS, gozarán de las exoneraciones fiscales previstas
en las disposiciones de la Ley N* 3.119/06.

CLÁUSULA OCTAVA: Legislación laboral y social.

El CONCESIONARIO y los Subcontratistas podrán emplear el personal extranjero calificado para la
debida ejecución de los trabajos respectivos, debiendo cumplir además, con la legislación vigente
en materia de Migraciones. La nómina de personal extranjero a ingresar en el país bajo este
régimen, será informada al Viceministerio de Minas y Energía, dependiente del Ministerio de Obras
Públicas y Comunicaciones.

EL CONCESIONARIO, deberá dar cumplimiento a la legislación laboral y social vigente en la
República del Paraguay.

CLÁUSULA NOVENA: Definiciones, Legislaciones.

Las definiciones son las establecidas en el artículo 2” de la Ley N* 779/95 de Hidrocarburos.
Siempre que se haga referencia al contenido de la Ley N* 779/95 se entenderá que también se
hace mención expresa a su reglamentación.

CLÁUSULA DÉCIMA: Disposiciones Generales.

Los yacimientos de Hidrocarburos sólidos, líquidos y gaseosos que se encuentran en estado

natural en el territorio de la República, son bienes de dominio del Estado y son inalienables,
inembargables e imprescriptibles.
Hoja N* 6/6

LEY N? 3.549

El presente contrato se declara de utilidad pública y de interés social.
CLÁUSULA DÉCIMA PRIMERA: Jurisdicción competente.

Los conflictos surgidos como consecuencia del presente contrato, serán sometidos a los jueces y
tribunales ordinarios de Asunción, Paraguay.

CLÁUSULA DÉCIMA SEGUNDA: Notificaciones.

Cualquier cambio en los domicilios constituidos surtirá efectos luego de su notificación fehaciente a
la otra parte.

CLÁUSULA DECIMA TERCERA: ANEXOS.
Forman parte de este Contrato los Anexos adjuntos.

En prueba de conformidad firman el presente contrato en cuatro (4) ejemplares de un mismo tenor
y a un solo efecto, en la ciudad de Asunción, capital de la República del Paraguay, a los tres días
del mes abril del año 2007.

FDO.: Por la República del Paraguay, Ing. PÁNFILO BENITEZ E., Ministro de Obras Públicas y
Comunicaciones.

FDO.: Por la República del Paraguay Dr. ERNST BERGEN, Ministro de Hacienda

FDO.: Por la Empresa CRESCENT GLOBAL OIL — PARAGUAY S.A, Sr. RICHARD F. GONZÁLEZ,
representante

Artículo 2”.- Aplíquese al presente contrato las disposiciones del Decreto N* 10.861/2007
“POR EL CUAL SE MODIFICAN LOS ARTÍCULOS 1%, 12, inciso d), 46, 47 Y SE DEROGA EL
ARTÍCULO 21 ANEXO DEL DECRETO N' 6.597/2005, REGLAMENTARIO DE LA LEY N* 779/95
“QUE MODIFICA LA LEY N* 675/60, “DE HIDROCARBUROS DE LA REPÚBLICA DEL
PARAGUAY”, POR LA CUAL SE ESTABLECE EL RÉGIMEN LEGAL PARA LA PROSPECCIÓN,
EXPLORACIÓN Y EXPLOTACIÓN DE PETRÓLEO Y OTROS HIDROCARBUROS”, en todas las
cláusulas que hagan referencia al Decreto N* 6.597/2005, conforme lo establecen los Artículos 22,
último párrafo y 7% de la Ley N* 1183/85 “CÓDIGO CIVIL”.

Artículo 3".- Comuníquese al Poder Ejecutivo.

Aprobado el Proyecto de Ley por la Honorable Cámara de Diputados, a trece días del mes de
mayo del año dos mil ocho, y por la Honorable Cámara de Senadores, a los veinticinco días
del mes de junio del año dos mil ocho, quedando sancionado el mismo, de conformidad con lo
dispuesto en el Artículo 206 de la Constitución Nacional.

Oscar Rubén Salomón Fernández Miguel Abdón Saguier
Presidente Presidente
H. Cámara de Diputados H. Cámara de Senadores
Carlos Martínez Ruíz Díaz Herminio Chena
Secretario Parlamentario Secretario Parlamentario

Asunción, 16 dejulio de 2008.

Téngase por Ley de la República, publíquese e insértese en el Registro Oficial.
El Presidente de la República

Nicanor Duarte Frutos

Roberto Eudez González Segovia
Ministro de Obras Públicas y Comunicaciones
